Case 2:19-cv-04821-MWF-KS Document 51-1 Filed 12/30/19 Page 1 of 1 Page ID #:623



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 9
     ARTHUR CATALANO, MATTHEW                          CASE NO. 2:19-CV-04821-MWF-KS
10   FERNANDES, ANDRE JOSEPH,
11   ALEXANDER ALONSO, and
     RANDOLPH JONES, Individually and                  [PROPOSED] ORDER GRANTING
12   on behalf of all others similarly situated,       PLAINTIFFS’ REQUEST TO
13                                                     INCORPORATE BY REFERENCE IN
                         Plaintiffs,                   SUPPORT OF PLAINTIFFS’ OPPOSITION
14   v.                                                TO DEFENDANTS’ MOTION TO DISMISS
15                                                     THIRD AMENDED COMPLAINT
     ANOVOS PRODUCTIONS, LLC; and
16   DISNEY LUCAS FILM LTD.,
17
                         Defendants.
18
19
20        Based upon Plaintiffs’ Request to Incorporate by Reference in Support of

21   Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Third Amended Complaint, it

22   is hereby ordered that Plaintiffs’ request is granted. The Court shall consider the

23   contents of Exhibit A in its decision on Defendants’ Motion to Dismiss Third

24   Amended Complaint [docket entry 47].

25         IT IS SO ORDERED.

26
27   Dated: _________                     _______________________________

28                                        HON. MICHAEL W. FITZGERALD
                                          UNITED STATES DISTRICT JUDGE

     PROPOSED ORDER                                1            CASE NO. 2:19-CV-04821-MWF-KS
